928 F.2d 406
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Anthony Theodore SOMMA, Defendant-Appellant.
No. 90-1835.
United States Court of Appeals, Sixth Circuit.
March 14, 1991.

E.D.Mich., No. 90-80098;  Hackett, J.
E.D.Mich.
AFFIRMED.
Before KEITH and DAVID A. NELSON, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Anthony Theodore Somma, a federal prisoner, appeals the sentence imposed by the district court following his guilty plea conviction.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).  In addition, counsel for all parties have waived oral argument in this case.


2
Somma pled guilty, pursuant to a Fed.R.Crim.P. 11 plea agreement, to one count of being a felon in possession of a firearm in violation of 18 U.S.C. Sec. 922(g)(1) and was sentenced to thirty-three months imprisonment.  On appeal, Somma seeks resentencing, asserting that the sentencing court failed to state a proper basis for its upward departure from the sentencing guidelines.


3
Upon review, we conclude that the district court properly articulated a basis for the upward departure from the guidelines.  The direction and extent of the district court's departure is reasonable.    United States v. Kennedy, 893 F.2d 825, 827 (6th Cir.1990).


4
Accordingly, the district court's judgment is hereby affirmed for the reasons stated by the district court at the sentencing hearing on July 31, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.